DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For the independent claims 1 (a system for reducing the acceleration shock of an electric motor vehicle) and 10 (a method for reducing the acceleration shock of an electric motor vehicle), the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, the system or the method comprising a motor controller, wherein the motor controller includes:
a backlash torque determination unit configured to determine a backlash torque range based on a coast down value;
a motor torque controller configured to correct the slope of the motor torque by determining whether current motor torque and motor revolutions per minute (RPM) fall within the backlash torque range determined by the backlash torque determination unit; and
a backlash shock determination unit configured to determine whether the maximum value of the vehicle acceleration occurs within the backlash torque range determined by the backlash torque determination unit.
Claims 2-9 and 11-13 are allowed because they depend on claims 1 and 10, respectively.
The prior art made of record in form 892 and 1449, discloses an apparatus and a method for controlling the motor control system. One of the closest prior art US 9,493,148 B2 to Nefcy et al. discloses a controller and a control strategy minimizes shift shock in a hybrid electric vehicle during a downshift 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846